Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-6, as preliminarily amended, are presently pending and have been considered below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910234195.9, filed on 3/26/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
Claim 3 recites numerous acronyms, such as CDKFP, ExtFP, EStateFP, GraphFP, MACCSFP, PubchemFP, SubFP, SubFPC, KRFP, KRFPC, AP2D, and APC2D; claim 6 recites pIC50, pKi, and pKd value, without providing a full name or explanation when recited first time.  

Appropriate correction is required.

Claim Interpretation – Invocation of 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-6 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the online-modeling module configured to construct; the model-result module configured to indicate; the online-screening module configured to select; the screening-result module configured to store, in claim 1. In addition, claims 2-6 recite limitations “characterized in” in a system claim following certain generic placeholders coupled with functional languages also does not provide sufficient structure to perform the recited function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107862173A Wu et al. (hereinafter Wu, IDS submission, see google translate for citation) in view of US 6,295,514 B1, Agrafiotis et al. (hereinafter Agrafiotis) and further in view of US 2013/0138478 A1, Hyde et al. (hereinafter Hyde).


As to claim 1, Wu discloses a high-throughput virtual drug screening system based on molecular fingerprints and deep learning (abstract), wherein the high-throughput virtual drug screening system comprises 
a deep-learning model online-modeling subsystem and an online virtual-screening subsystem (Claim 1, Step 10, a deep learning model; Step 13, virtual screening method; Claim 3); 
the deep-learning model online-modeling subsystem comprises an online-modeling module and a model-result module (Claims 3-4, virtual screening model and output of the model showing the performance of the model); 
the online-modeling module is configured to construct a corresponding model based on a type of a model to be constructed (page 3, par 8, virtual screening based on different molecules; page 5, par 6 from bottom, based on different algorithm), a drug target (abstract; claim 1), the molecular fingerprints (abstract; claim 1), and parameters (claim 1), wherein the type of the model to be constructed, the drug target, the molecular fingerprints and the parameters are selected by a user (page 4, Step 2, a collection of subset S from the data D being randomly selected; Step 13 (2)), wherein the type of the model to be constructed comprises a qualitative classification model and a quantitative regression model (abstract; page 7, last par, classifying and regression model); 
the model-result module is configured to indicate a model list and detailed information of an individual model, wherein the model list is configured to indicate information of all models submitted by a current user, comprising serial numbers of all the models, data sources, serial numbers of drug targets, types of all the models, (claim 1, screening data input (source) and output results; page 5, par 1, virtual screening instrument includes drug targets input, output, training weights, weighting molecular fingerprint, structure random forest time, index etc.; par 6, predicting chemical compound and bioactivity value of drug targets interaction, a variety of molecular fingerprints of drug targets); 
the detailed information of the individual model comprises the parameters of the model and performance information of the model, wherein the parameters of the model and the performance information of the model are configured to indicate changes during a model performance index training process (claim 1, weight parameters of deep learning model optimizing the model performance; page 7, pars 2, 4-6; page 8, par 1); 
the online virtual-screening subsystem comprises an online-screening module and a screening-result module (claim 1, deep learning model and outputs of the model); the online-screening module is configured to select a screening model and a screening library and then conduct a screening (claims 1-2; page 3, par 4 from bottom; page 4, pars 5-16, selecting data from database or library for deep learning/modeling; page 8, pars 1-7, selecting model configuration based on input data), wherein the screening model is selected by entering a serial number of the model or clicking within the model list, and the screening library is selected from existing compound libraries or from compound libraries uploaded by the user (abstract; claim 3; par 3, 5, page 5, pars 1-3, input from screening database or compound library).
Wu does not expressly disclose the creation times and completion times of all the models, and status of all the models the screening-result module is configured to store a screening list and screening detailed information, wherein the screening list is configured to indicate a serial number of the screening model, a name of the screening library, features of the screening model, and starting time and ending time of the screening, and the screening detailed information comprises scores and serial numbers of selected compounds.

Agrafiotis, in the same or similar field of endeavor, further teaches the model-result module is configured to indicate a model list and detailed information of an individual model, wherein the model list is configured to indicate information of all models submitted by a current user, comprising serial numbers of all the models, data sources, serial numbers of drug targets, types of all the models, and status of all the models (col 2, lines 12-26; col 4, lines 1-50; col 15, lines 27-64,); 
the detailed information of the individual model comprises the parameters of the model and performance information of the model, wherein the parameters of the model and the performance information of the model are configured to indicate changes during a model performance index training process (; 
the online virtual-screening subsystem comprises an online-screening module and a screening-result module; the online-screening module is configured to select a screening model and a screening library and then conduct a screening, wherein the screening model is selected by entering a serial number of the model or clicking within the model list, and the screening library is selected from existing compound libraries or from compound libraries uploaded by the user (Fig 3; col 15, lines 27-64, user selected compounds, user selected method (e.g. model) corresponding to selected compounds); and 
the screening-result module is configured to store a screening list and screening detailed information, wherein the screening list is configured to indicate a serial number of the screening model, a name of the screening library, features of the screening model, and the screening detailed information comprises scores and serial numbers of selected compounds (Fig 5; col 1, lines 34-63; col 4, lines 30-36; col 17, lines 51-63, various of library/database; col 3, lines 54-58; col 4, lines 3-6; col 10, lines 37-43, 54-58, features/properties; col 12, lines 48-62; col 13, lines 33-39, 46-49, type of models).

Hyde, in the same or similar field of endeavor, additionally teaches wherein the screening list is configured to indicate a serial number of the screening model, a name of the screening library (pars 0007,0025-0027, database/library),  and the screening detailed information comprises scores (Fig 1; pars 0006, 0013, 0021, 0051) and serial numbers of selected compounds (pars 0027, 0034-0035, 0037) and starting time and ending time of the screening (pars 0039-0040, screening project starting and end days)

Therefore, consider Wu, Agrafiotis and Hyde’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Agrafiotis and Hyde’s’s teachings in Wu’s system to perform virtual drug screening with comprehensive and detailed information collection and record.
As to claim 2, Wu as modified discloses the high-throughput virtual drug screening system based on the molecular fingerprints and deep learning according to claim 1, wherein the qualitative classification model is applicable for 1,251 drug targets, and the quantitative regression model is applicable for 1,814 drug targets (Wu: page 3, par 4, last par, large scale of fingerprints, compounds, target cells needed for screening). Note exactly how many targets are a matter of design choice.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Agrafiotis and further in view of Hyde and “A New Graph-Based Molecular Descriptor Using the Canonical Representation of the Molecule”, The Scientific World Journal Volume 2014, Article ID 286974, Hentabli et al. (hereinafter Hentabli).


As to claim 3, Wu as modified discloses the high-throughput virtual drug screening system based on the molecular fingerprints and deep learning according to claim 2, but does not expressly disclose the high-throughput virtual drug screening system involves twelve types of the molecular fingerprints, comprising CDKFP, ExtFP, EStateFP, GraphFP, MACCSFP, PubchemFP, SubFP, SubFPC, KRFP, KRFPC, AP2D, and APC2D. However, an ordinary skill in the art would appreciate that the recited molecular fingerprints are commonly used molecular fingerprints in drug screening field. Nevertheless, Hentabli further teaches a variety of graph-based molecular fingerprints (section 3, MACCS, CDKFP, PCFP, EPFP4, etc.) and (abstract; sections 1-2. fingerprints representing 2D molecular structure (e.g. AP2D, APC2D)).Therefore, consider Wu as modified and Hentabli’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Hentabli’s teachings of a variety of molecular fingerprints in Wu’s teachings to provide comprehensive drug screening utilizing molecular fingerprints.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record (Wu, Agrafiotis, Hyde, and Hentabli), neither discloses alone nor teaches in combination functions and features recited in claim 4.  Claims 5-6 depend from claim 4.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661